       Case 3:20-cv-01954-IM               Document 1-1             Filed 11/11/20               Page 1 of 5


                                                                            Service of Process
                                                                            Transmittal
                                                                            11/09/2020
                                                                            CT Log Number 538562996
TO:      Andrew Pugh
         FirstGroup America, Inc.
         600 Vine St Ste 1400
         Cincinnati, OH 45202-2426

RE:      Process Served in Oregon

FOR:     FIRST STUDENT, INC. (Domestic State: DE)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                     Ryan Bartlett, etc., Pltf. vs. First Student, Inc., etc., and Clarence D. Haws, etc.,
                                     Dfts.
DOCUMENT(S) SERVED:                  -
COURT/AGENCY:                        None Specified
                                     Case # 20CV38368
NATURE OF ACTION:                    Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:          C T Corporation System, Salem, OR
DATE AND HOUR OF SERVICE:            By Process Server on 11/09/2020 at 15:03
JURISDICTION SERVED :                Oregon
APPEARANCE OR ANSWER DUE:            None Specified
ATTORNEY(S) / SENDER(S):             None Specified
ACTION ITEMS:                        CT has retained the current log, Retain Date: 11/10/2020, Expected Purge Date:
                                     11/15/2020
                                     Image SOP

                                     Email Notification, Andrew Pugh Andreww.Pugh@firstgroup.com

SIGNED:                              C T Corporation System
ADDRESS:                             208 South LaSalle Street
                                     Suite 814
                                     Chicago, IL 60604
For Questions:                       866-331-2303
                                     CentralTeam1@wolterskluwer.com




                                                                            Page 1 of 1 / NM
                                                                            Information displayed on this transmittal is for CT
                                                                            Corporation's record keeping purposes only and is provided to
                                                                            the recipient for quick reference. This information does not
                                                                            constitute a legal opinion as to the nature of action, the
                                                                            amount of damages, the answer date, or any information
                                                                            contained in the documents themselves. Recipient is
                                                                            responsible for interpreting said documents and for taking
                                                                            appropriate action. Signatures on certified mail receipts
                                                                            confirm receipt of package only, not contents.

                                                                                                                     Exhibit 1
                                                                                                                   Page 1 of 5
              Case 3:20-cv-01954-IM                Document 1-1            Filed 11/11/20            Page 2 of 5




                                 IN THE CIRCUIT COURT OF THE STATE OF OREGON
                                         FOR THE COUNTY OF MULTNOMAH

 RYAN BARTLETT, an individual,
                                                                  Case No. 20CV38368
                                   Plaintiff,
                                                                  SUMMONS
         V.

 FIRST STUDENT, INC., a Delaware corporation;
 and CLARENCE D. HAWS, an individual,

                              Defendants.
TO:     First Student, Inc.
        c/o CT Corporation System, Registered Agent
        780 Commercial St SE, Ste 100
        Salem OR 97301

         You are hereby required to appear and defend the complaint filed against you in the above titled action within
thirty (30) days from the date of service of this summons upon you, and in case of your failure  do so, for want thereof,
plaintiff(s) will apply to the court for the relief demanded in the ce ...taint.

  NOTICE TO THE DEFENDANT: READ THESE PAPERS
                                                                  SI         F ATTORNE     OR FOR PLAINTIFF
                  CAREFULLY!
                                                                        Jason Kafourv, OSB No. 091200
      You must "appear" in this case or the other side will win ATTORNEYS/AUTHORS NAME(TYPED OR PRINTED) BAR NO.(IF ANY)
 automatically. To "appear" you must file with the court a legal
 paper called a °motion" or "answer." The "motion" or "answer" Kafoury 8s McDougal, 411 SW Second Ave, Ste 200
 must be given to the court clerk or administrator within 30 days
 along with the required filing fee. It must be in proper form and Portland OR 97204                (503) 224-2647
                                                                                        STATE          ZIP             PHONE
 have proof of service on the plaintiff's attorney or, if the plaintiff CITY
 does not have an attorney, proof of service upon the plaintiff.        Jason Kafourv, OSB No. 091200
      If you have any questions, you should see an attorney TRIAL ATTORNEY IF OTHER THAN ABOVE(TYPED OR PRINTED)          BAR NO.
 immediately. If you need help in finding an attorney, you may call
 the Oregon    State Bar's Lawyer Referral Service at (503) 684-3763
 or toll-free in Oregon at(800) 452-7636.

STATE OF OREGON          )
                         ) ss.
County of Multnomah

         I, the undersigned attorney of record for the plaintiff, certify that the foregoing is an   act and complete copy of
the original summons in the above entitled action.



                                                             Jas       afoury, 088 No. 091200, Attorney of Record for
                                                             Plaintiff

TO THE OFFICER OR OTHER PERSON SERVING THIS SUMMONS: You are hereby directed to serve a true copy of this
summons, together with a true copy of the complaint mentioned therein, upon the individual(s) other legal entity(ies) to
whom or which this summons is directed, and to make your proof of service on the reverse Iifeof or upon a separate
similar document which you shall attach hereto.



                                                             Ja        afoury,                 200, Attorney of Record for
                                                             Plaintiff




                                                                                                                    Exhibit 1
                                                                                                                  Page 2 of 5
       Case 3:20-cv-01954-IM      Document 1-1       Filed 11/11/20    Page 3 of 5



                                   10/29/2020 2:43 PM
                                       20CV38368



1

2

3

4                IN THE CIRCUIT COURT OF THE STATE OF OREGON

5                         FOR THE COUNTY OF MULTNOMAH

6    RYAN BARTLETT, an individual,              Case No.

7                Plaintiff,                    COMPLAINT FOR PERSONAL INJURY

8         VS.                                   NOT SUBJECT TO MANDATORY
                                                ARBITRATION
9    FIRST STUDENT, INC., a Delaware
     corporation, and CLARENCE D.              JURY TRIAL DEMANDED
10   HAWS, an individual,
                                               PRAYER: $920,000
11               Defendants.                   ORS 21.160(c)

12        Plaintiff Ryan Bartlett demands a jury trial and alleges:

13                                         1.

14        Defendant First Student, Inc. is a Delaware corporation conducting

15   regular and sustained business within Multnomah County in the State of

16   Oregon.

17                                         2.

18         At all times material herein, defendant Clarence D. Haws resided and

19   currently resides in Oregon, and was acting within the course and scope of his

20   employment or agency for First Student.

21                                         3.

22         On or about December 20, 2019, plaintiff was a pedestrian crossing NE

23   Columbia Blvd at the intersection with NE 60th Avenue when she was hit by a

                                                                          KAFOURY & MeDOUGAL
     PAGE 1 - COMPLAINT FOR PERSONAL INJURY                           411 SW Second Ave., Ste. 200
                                                                              Portland, OR 97204
                                                                               Fax: 503-224-2673
                                                                             Phone: 503-224-2647




                                                                                         Exhibit 1
                                                                                       Page 3 of 5
        Case 3:20-cv-01954-IM        Document 1-1       Filed 11/11/20     Page 4 of 5




1    First Student bus and forced to the ground. The bus came to a stop while on

2    top of plaintiff's thigh/leg, and then backed up.

3                                              4.

4          The above-described incident was caused by the negligence of defendant

5    Haws in one or more of the following particulars:

6          a.     Failing to yield the right of way to a pedestrian in a crosswalk;

7          b.     Failing to stop and remain stopped for a pedestrian in a crosswalk;

8          c.     Failing to keep a proper lookout;

9          d.     Failing to maintain reasonable control over the bus.

10                                             5.

11         As a result of defendants' negligence, plaintiff suffered injuries to her left

12   thigh, which required surgery; fractured left fibula; fractured left ankle; 5-cm

13   and 7-cm lacerations of the left ankle; left foot injuries; left knee injuries; left

14   shin injuries; back and neck injuries; wrenching, stretching, twisting, and

15   tearing of the soft tissues about the spine; may have aggravated pre-existing

16   asymptomatic degeneration of the spine; and has suffered, continues to suffer,

17   and may permanently suffer from pain, anxiety, discomfort, disability, and

18   interference with ordinary activities, all to plaintiffs noneconomic damages not

19   to exceed $850,000. This number may change, depending on whether

20   plaintiffs condition resolves, persists, or worsens.

21                                             6.

22          As a further result of the above-described accident and injury, plaintiff

23   has incurred medical expenses in the current amount of approximately

                                                                              KAFOURY & McDOUGAL
     PAGE 2- COMPLAINT FOR PERSONAL INJURY                                411 SW Second Ave., Ste. 200
                                                                                  Portland, OR 97204
                                                                                   Pax: 503-224-2673
                                                                                 Phone: 503-224-2647




                                                                                             Exhibit 1
                                                                                           Page 4 of 5
        Case 3:20-cv-01954-IM       Document 1-1       Filed 11/11/20    Page 5 of 5


        ,




1    $50,000. Plaintiff continues to treat for her injuries and agrees to amend for

2    additional medical expenses and future medical expenses when she becomes

3    medically stationary.

4                                             7.

5           As a further result of defendant's negligence, plaintiff lost income in the

6    approximate sum of $20,000. Plaintiff continues to treat for her injuries and

7    reserves the right to amend her claimed lost income and loss of earning

8    capacity when she becomes medically stationary.

9           WHEREFORE, plaintiff prays for judgment against defendants, and each

10   of them, in the amount of $850,000 in noneconomic damages, $70,000 in

11   economic damages, and for her costs and disbursements necessarily incurred

12   herein.

13          Dated this 29th day of October, 2020.

14                                                 KAFOURY &MCDOUGAL

15
                                                   /s/ Jason Kafouni
16                                                 Mark McDougal, OSB #890869
                                                   mcdougal®kafourymcdougal.com
17
                                                   Jason Kafoury, OSB #091200
                                                   jkafoury®kafourymcdougal.com
18
                                                   Attorneys for Plaintiff
19

20

21

22

23

                                                                            KAFOURY 13. McDOUGAL
     PAGE 3- COMPLAINT FOR PERSONAL INJURY                              411 SW Second Ave., Ste. 200
                                                                                Portland, OR 97204
                                                                                 FaX: 503-224-2673
                                                                               Phone: 503-224-2647




                                                                                           Exhibit 1
                                                                                         Page 5 of 5
